Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f/k/a CRONE KLINE RINDE,
LLP. : 20 Civ. 7937

Petitioner,

MEMORANDUM ORDER
ANDERSON INVESTMENTS INTERNATIONAL,
LLC, PARAMOUNT SERVICES LLC a/k/a
PARAMOUNT SERVICES LTD., INTECH
HOLDINGS (HK) LIMITED a/k/a INTECH
INTERNATIONAL GROUP CO. LIMITED a/k/a
INTECH HOLDINGS INC., WHITE ROCK
ELECTRONIC TRADING LLC, BMR
CONSULTING, EDMUND WHITE a/k/a RAVI
RACH, GULZHAN NAMAZBAEVA, and
SATYABRATO CHAKRAVARTY,

Respondents.

Now before the Court is petitioner’s motion, pursuant to Fed.
R. Civ. P. 4(£)(3), for leave to serve process by “alternative
means” on respondent Gulzhan Namazbaeva. For the reasons set forth
below, the motion is granted.
Background
Familiarity with prior proceedings in this case is here
assumed. See generally CKR Law LLP v. Anderson Investments

International, LLC, --- F. Supp. 3d. ---, 2021 WL 935843 (S.D.N.Y.

 

Mar. 12, 2021). As relevant here, petitioner is a law firm that

served as escrow agent in a series of financial transactions

 

 

 

 
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 2 of 7

involving respondents, all of whom are located outside the United
States. Petition to Compel Arbitration, Dkt. No. 1, @ 1. After
other parties to those transactions alleged wrongdoing on the part
of respondents, petitioner filed this action on September 25, 2020
to compel respondents to arbitrate in New York all disputes related
to the transactions. Id. Since then, petitioner has been seeking
to effectuate service of process on respondents.

In its initial motion for leave to serve process by
alternative means, petitioner contended that Namazbaeva is a
resident of the United Kingdom, a director of respondents Anderson
Investments International LLC (“Anderson”) and Paramount Services
LLC a/k/a Paramount Services Ltd. (“Paramount”), and an officer and
director of a United Kingdom company called Five Stars Design,
Ltd. (“Five Stars”) See Memorandum Order dated November 10, 2020,
Dkt. No. 31, at 2-3. Petitioner sought leave to serve Namazbaeva
by registered mail to the registered address for Five Stars. Id.
at 4. The Court denied that motion, holding that petitioner had
failed to provide sufficient information regarding why alternative
service was necessary in this case. See id. at 7. The Court also
observed that petitioner’s proposed method of service on
Namazbaeva would “likely not comport with constitutional due
process” because “the only evidence that Namazbaeva is in any way

associated with [Five Stars], let alone that she 1s a high-ranking

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 3 of 7

employee, is that someone who shares her name is listed on the
company’s certificate of incorporation.” Id.?

Petitioner thereafter renewed its motion to serve respondents
by alternative means. Dkt. No. 32. On March 12, 2021, the Court
substantially granted that motion. See CKR Law, 2021 WL 935843, at
*5. As to Namazbaeva, however, petitioner explained that it had
“engaged the services of a private investigator in the United
Kingdom . . . but that the investigation is not yet complete.” Id.
Accordingly, the Court granted petitioner “additional time to
complete its investigation into Namazbaeva for purposes of
completing service upon her.” Id. Petitioner timely filed such a
motion on March 22, 2021. Dkt. No. 40.

Petitioner’s private investigator has now completed his work.
He determined “with confidence” that Namazbaeva’s current
residential address is 114B, Heath Road, Twickenham, London, TW1
4BW. See Declaration of Stuart McDonald, Dkt. No. 41, 9 11. The
private investigator also reported that he “traced Ms. Namazbaeva
to a certificate of incorporation of a private limited company on
UK Companies House -- Steppe Capital (UK) Limited.” Id. 7 7. That
same person is also listed as the current director of Five Stars.

See Declaration of Michael James Maloney in Support of Renewed

 

t Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 

 

 
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 4 of 7

Motion Pursuant to Fed. R. Civ. Proc. 4(f£) (3), Dkt. No. 42, WI 14-
16. Finally, petitioner explains that the Nevis office of
respondent Anderson -~- Main Street P.O. Box 556, Charlestown, Nevis
-- is also the address of Morning Star Holdings Ltd., a registered
agent in Nevis. Id. 4% 21-23.
Discussion

In light of this investigation, petitioner seeks an order,
pursuant to Fed. R. Civ. P. 4(£) (3), permitting alternative service
on Namazbaeva by: (i) registered mail to her current residential
address in the United Kingdom; (ii) registered mail to the
registered office of Five Stars in the United Kingdom; and (111)
registered mail to the office of respondent Anderson in Nevis.

Federal Rule of Civil Procedure 4(f) (3) permits plaintiffs to

serve “an individual . . . at a place not within any judicial
district of the United States . . . [by] means not prohibited by
international agreement, as the court orders.” “Courts have

discretion to approve a method of alternative service under Rule
4(f) (3) when it (1) is not prohibited by international agreement;
and (2) comports with constitutional notions of due process.”

Xiaoyuan Zhang v. Valaris plc, No. 19-cv-7816 (NRB), 2021 WL

 

982460, at *2 (S.D.N.Y. Mar. 16, 2021). “A means of service
comports with due process if it is ‘reasonably calculated, under
all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 5 of 7

their objections.’” Id. (quoting Mullane v. Cent. Hanover Bank &

 

Tr. Co., 339 U.S. 306, 314 (1950)).?

rT. Service by Registered Mail in the United Kingdom

 

Petitioner seeks to serve Namazbaeva by registered mail both
to her current residential address and to the office of Five Stars,
both of which are in the United Kingdom.

These proposed methods of service do not run afoul of any
international agreement. The United Kingdom is a signatory to the
Hague Convention. See https://www.hcech.net/en/states/hcch-
members/detailsl/?sid=75 (last visited March 25, 2021). “([I]n
cases governed by the Hague Service Convention, service by mail is
permissible if two conditions are met: first, the receiving state
has not objected to service by mail; and second, service by mail

is authorized under otherwise-applicable law.” Water Splash, Inc.

 

v. Menon, 137 S. Ct. 1504, 1513 (2017). Both conditions are met
here. The first is met because the United Kingdom does not object

to service by mail. See https: //www.hcch.net/en/states/authorities

 

2 As a threshold matter, “courts will ordinarily permit
alternative service only where the moving party shows that it has
reasonably attempted to effectuate service on the defendant, and
that the circumstances are such that the court’s intervention is
necessary.” CKR Law, 2021 WL 935843, at *3. The Court previously
found that “petitioner has reasonably attempted to effectuate
service on respondents, and that the circumstances are such that
the Court's intervention is necessary.” Id. That finding remains
true with respect to petitioner’s efforts to serve Namazbaeva.
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 6 of 7

/details3/?aid=278 (last visited March 25, 2021); see also Guy

Carptenter & Co. v. Samengo-Turner, No. O07-cv-3580 (DLC), 2007 WL

 

1705070, at *2 (S.D.N.Y. Jun. 14, 2007) (“[{S]ervice through

international registered mail remains an acceptable method of

serving . . . individual defendants who reside in the United
Kingdom.”). “The second condition is satisfied because service by
mail is here authorized by ‘otherwise-applicable law’ -- namely,

Rule 4(f) (3), which authorizes any other means of service as long
as it is not prohibited by international agreement.” CKR Law, 2021
WL 935843, at *4.

These proposed methods of service also comport with due
process. Given the private investigator’s confidence that he has
successfully located Namazbaeva’s residential address, service to
that address is reasonably calculated to apprise Namazbaeva of the
pendency of this action. Service on Five Stars would likewise
comport with due process since “service on a high-level employee’s
corporate employer is ‘reasonably calculated’ to apprise the
employee.” See id.

Accordingly, the Court grants petitioner’s proposal to serve
Namazbaeva by registered mail both to her current residential
address and to the office of Five Stars.

Il. Service by Registered Mail in Nevis

 

Petitioner also seeks leave to serve Namazbaeva by registered

mail to the office address of respondent Anderson in Nevis. Nevis
Case 1:20-cv-07937-JSR Document 44 Filed 03/26/21 Page 7 of 7

is not a signatory to the Hague Convention, and the Court is aware
of no other international agreement to which Nevis is a party that
would prohibit service by mail. And because Namazbaeva is allegedly
a high-level officer of respondent Anderson, service on Namazbaeva
by registered mail to respondent Anderson would comport with due
process. Indeed, because the address of respondent Anderson is the
same as a registered agent, it is all the more likely that process
sent by registered mail to this address will be forwarded to
Namazbaeva. Accordingly, the Court grants petitioner’s proposal to
serve Namazbaeva by registered mail to the office address of
respondent Anderson.
Conclusion

For the foregoing reasons, petitioner’s motion is granted and
is petitioner is hereby granted leave to serve Namazbaeva by: (1)
registered mail to her current residential address; (ii)
registered mail to the registered office of Five Stars; and (i11)

registered mail to the office of respondent Anderson.

 

SO ORDERED.
Wave
Dated: New York, NY \ .
March 26, 2021 JER/S. RAKOPE, U.S.D.d.

 

 

 

 

 

 
